Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 22 October 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     Camp before York 22nd Octr 1781
                  
                  I have the honor to transmit herewith to your Excellency Coll Febigers letter representing the situation of the Officers and soldiers of the Virginia Troops now here.
                  Having already spoke to your Excellency on this subject and Colo. Febiger having so fully represented the matter I have only to add that the situation of the Officers is as distressing as can be imagined—to my own knowledge there are some who have not wherewithal to Cloth themselves decently as men setting aside their appearances as Officers.
                  I have no doubt your Excellency will do every thing that can be done in this matter.  I am with great respect Sir Your Very Obedt humble Servant
                  
                     Steuben
                     Maj: Genl
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Camp near York October 22nd 1781
                     
                     On a Supposition of the Army being soon order’d from this place to their respective Destinations, I waited on his Excellency consistent with my Duty as Sup. Inteng Officer of the Virga Line to receive his Orders respecting the Va Detachement now here.  he Directed me to report their Liberation, which I thought might with propriety come through you.
                     The Detachment is composd of 70 men lately returned from Charlestown, who on their landing were promisd a Short Furlough so soon as the Exigency of the Service would admit of it, and it could be procur’d for them, which is now submitted to his Excellencys Consideration.  The Residue of the Detachement are some  for the War some have from 15 to 18 Months to serve and other only untill the 31st of December next—The total as taken from the Weekly returns of this Day is as follows
                     Serjeants71Drums & Fife36Fit for Duty251on Duty16Sick119Sick Absent162on Command13on extra Service26on Furlough5Total592The whole of those present I find on Examination to be almost totally destitute of Cloathing and entirely unfit to proceed on a long March.
                     I therefore propose if permitted by his Excellency that the Corps might be marchd to the General Rendezvous at Cumberland old Courthouse, where there now is 170 Men for 18 months there to pickout all those Men who had the longest term to serve arrange them into a Regiment or Detachement properly officerd and  completely cloathing & equipping them which I have proposed  sodoing in a very short Time to order them to such a place as his Excellency might think proper to Direct.  I am requested by the Officers of the Va Line as well as indeed  by my own Situation to request the Favours of you to represent to his Excellency the Commander in chief, their distressd Situation for want of Cloaths or monney to procure them and other accessories, they make this Application to you in particular, as you have been long with them & can represent Traits as they really are they sollicite your Influence with his Excellency to obtain the Favour of him to make Use of his power and Interest to procure them some means of Subsistence.
                     many of the most valuable Officers especially of those returnd from Captivity will if not soon relievd be under the Necessity of having Recourse to other Employments for Subsistence after several years faithfule Services and Sufferings.  I have the honor to be with every Sentiment of Respect Sir Your most obedient humble Servant 
                     Christian Febiger
                     
                        Colo. 2nd Va Regt & S: I: Va Line
                     
                  
                  
               